2013 UT App 70
_________________________________________________________

              THE UTAH COURT OF APPEALS


                      KELLEY L. ANDERSON,

                            Petitioner,

                                v.

             DEPARTMENT OF WORKFORCE SERVICES,
                 WORKFORCE APPEALS BOARD,

                           Respondent.

                      Per Curiam Decision
                       No. 20120988‐CA
                      Filed March 14, 2013

                Original Proceeding in this Court


              Kelley L. Anderson, Petitioner Pro Se
         Jaceson R. Maughan, Attorney for Respondent

            Before JUDGES ORME, THORNE, and ROTH.


PER CURIAM:

¶1     Kelley Anderson seeks judicial review of a decision of the
Workforce Appeals Board (the Board) denying him unemployment
benefits because he left work voluntarily without good cause. See
Utah Code Ann. § 35A‐4‐405(1) (LexisNexis 2011). “To establish
good cause, a claimant must show that continuing the employment
would have caused an adverse effect which the claimant could not
control or prevent” and “that an immediate severance of the
employment relationship was necessary.” Utah Admin. Code
R994‐405‐102. The Board also concluded that the equity and good
conscience standard did not support payment of benefits, despite
the lack of good cause. See id. R994‐405‐103. We do not disturb the
Board’s decision.
                   Anderson v. Workforce Services


¶2     We will disturb the Board’s findings of fact only if they are
“not supported by substantial evidence when viewed in light of the
whole record before the court.” Utah Code Ann. § 63G‐4‐403(4)(g)
(LexisNexis 2011); see also Drake v. Industrial Commʹn, 939 P.2d 177,
181 (Utah 1997). We will not disturb the Board’s application of the
law to the facts as long as the decision is “within the realm of
reasonableness and rationality.” EAGALA, Inc. v. Department of
Workforce Servs., 2007 UT App 43, ¶ 9, 157 P.3d 334 (citation and
internal quotation marks omitted).

¶3     Although Anderson was clearly informed in the hearing
brochure, in the notice of hearing, and through the Administrative
Law Judge’s (ALJ) instructions at the hearing that no new evidence
would be considered in an appeal to the Board, Anderson at‐
tempted to introduce new evidence before the Board. The Board
correctly refused to consider the new evidence because it was not
presented at the hearing and Anderson did not demonstrate
extenuating circumstances to justify considering the new evidence.
See Utah Admin. Code R994‐508‐305(2) (“Absent a showing of
unusual or extraordinary circumstances, the Board will not
consider new evidence on appeal if the evidence was reasonably
available and accessible at the time of the hearing before the ALJ.”).

¶4     To establish good cause, a claimant must show that the
continuance of employment would have had an “adverse effect on
the claimant which could not be controlled or prevented and
necessitated immediate severance of the employment relationship.”
Smith v. Board of Review, 714 P.2d 1154, 1155–56 (Utah 1986); see also
Utah Admin. Code R994‐405‐102. A claimant is required to
demonstrate actual or potential physical, mental, economic,
personal, or professional harm caused or aggravated by the
employment. See Utah Admin. Code R994‐405‐102(1)(a). Good
cause is not established if the claimant reasonably could have
continued working while looking for other employment. See id.
R994‐405‐102(1)(b)(i).




20120988‐CA                       2                 2013 UT App 70
                   Anderson v. Workforce Services


¶5      The ALJ and the Board found that Anderson did not
establish good cause for his decision to quit before finding other
employment. Anderson was the construction superintendent for a
project at a large high school complex in Los Angeles. He had
ongoing safety concerns about pedestrian traffic and other access
to the construction site, which resulted in his resignation shortly
before the resumption of school after summer break. Anderson
essentially claimed that continuing his employment caused him
mental stress and exposed him to a potential threat to his excellent
safety record. Anderson quit because he did not want to be
responsible for safety issues on the job site after school resumed; he
felt that the client was not responding appropriately to his con‐
cerns; and he could not control the safety issues. Although
Anderson continued to report his safety concerns, the construction
site passed all safety inspections during his tenure. In assessing
hardship, “[t]he separation must have been motivated by circum‐
stances that made the continuance of the employment a hardship
or matter of concern, sufficiently adverse to a reasonable person so
as to outweigh the benefits of remaining employed.” Id.
R994‐405‐102(1)(a). Measured against this reasonable person
standard, the Board found that Anderson’s concerns that he might
be liable for a potential, future safety incident did not establish
good cause to quit before securing another job.

¶6     Before this court, Anderson argues that the ALJ and the
Board failed to understand the importance of the issues concerning
his safety record as a construction superintendent and “asks for
simply the understanding [that] he did in fact have compelling
reasons for quitting this job.” The role of the Department of
Workforce Services and the Board is to determine whether a
claimant’s reasons for voluntarily quitting constituted “good
cause” within the meaning of unemployment compensation
statutes to entitle that claimant to unemployment benefits and
whether, absent a showing of good cause, the equity and good
conscience standard supports granting benefits. The Board’s
purpose was to determine eligibility for benefits under applicable
statutes and administrative rules, and its review of Anderson’s




20120988‐CA                       3                 2013 UT App 70
                 Anderson v. Workforce Services


reasons for voluntarily leaving his employment was necessarily
focused on that determination. Therefore, to the extent that
Anderson’s arguments focus on recognition of the validity of his
reasons for leaving his employment for any purpose other than the
determination of his eligibility for unemployment benefits,
consideration of those arguments is beyond the proper scope of
this proceeding.1

¶7     The Board’s factual findings are supported by substantial
evidence in the record as a whole, and the Board’s determinations
that Anderson quit his employment without good cause and did
not demonstrate that a denial of benefits was contrary to equity
and good conscience are reasonable and rational. Accordingly, we
do not disturb the Board’s decision.




1. It does appear that Anderson’s safety record and reputation
remains intact. Anderson acknowledges that he had other
employment available “almost immediately” and states that he
started a new job within two weeks.




20120988‐CA                    4                  2013 UT App 70